DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed November 23, 2021 has been received and entered.
3.	Claims 1-4, 6, 8, 19-24, and 41-52 are currently pending.

Election/Restrictions
4.	Applicant's election with traverse of Group I, claims 1-4, 6, 8, 19-24, and 41-52, and the combination of glutathione, vitamin D, and vitamin D, in the reply filed on November 23, 2021 is acknowledged.  The traversal is on the ground(s) that the election of species requirement is improper because claim 1 requires all of the ingredients.  This is not found persuasive because the election of species requirement is not directed to the composition of claim 1.  Rather it is directed to the Markush group found in claim 4.  The examiner agrees that all ingredients recited in claim 1 are required.  However, it is still appropriate to issue an election of species requirement for Markush groups in dependent claims.
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 2, 3, 20, 21, 42, 43, 48, and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
6.	Claims 1, 4, 6, 8, 19, 22-24, 41, 44-47, and 50-52 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 44-47, and 50-52 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 41 is indefinite because it is unclear what characteristics an ingredient must have in order to be considered a detergent “type” compound.  The use of “type” is vague and makes it unclear if the ingredient must be a detergent or if “type” indicates that the compound must only be similar to a detergent.
8.	Claim 47 is indefinite because there is lack of antecedent basis for “the…sodium lauryl sulfate” as recited in the claim.  Claim 41 does not require sodium lauryl sulfate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 4, 6, 8, 19, 22-24, 41, 44-47, and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 10,806,790) in view of Farber (US 2012/0289597).
	Shapiro teaches a topical cream (semi-solid) composition for pain relief comprising dimethyl sulfone, hyaluronic acid, ginger, curcumin, ascorbic acid (vitamin C), and carriers (see claims 1, 10, and 14).  The reference does not teach including sodium lauryl sulfate, glutathione, vitamin E, or vitamin E in the composition.

These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat pain.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat pain, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat pain.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of 

10.	No claims are allowed.

	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655